United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, MARKET SQUARE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0272
Issued: April 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 16, 2016 appellant, through counsel, filed a timely appeal from a
September 7, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s medical benefits,
effective March 10, 2016, as she had no further residuals of her February 14, 2014 work injury;
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

(2) whether appellant has met her burden of proof to show that she required medical treatment
after March 10, 2016 due to her employment injury; and (3) whether appellant has established
that her claim should be expanded to include additional conditions resulting from the
February 14, 2014 work injury.
FACTUAL HISTORY
On February 14, 2014 appellant, then a 39-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on that date, she sustained injuries to her neck, back, and left
knee after she slipped on ice and fell down stairs. She stopped work on February 14, 2014.
OWCP accepted the claim for neck sprain, sprains of the thoracic and lumbar spine, and sprains
of the left knee and leg.3 It paid compensation for total disability from April 2 until October 6,
2014, when appellant resumed full-time modified employment.
In a progress report dated June 4, 2015, Dr. William Beatie, an attending orthopedic
surgeon, discussed appellant’s history of a work injury on February 14, 2014 and noted that an
electromyogram (EMG) showed right radiculopathy at L5. He diagnosed cervical sprain/strain, a
C5-6 disc herniation, thoracic sprain/strain, lumbosacral strain/sprain with right L5
radiculopathy, an L4-5 disc herniation, left knee sprain/strain, and left knee patellofemoral
arthritis. Dr. Beatie found that appellant could continue to perform her modified employment.
He related, “It is my professional opinion, based on a reasonable degree of medical certainty that
the injuries sustained by [appellant] are causally related to the injury at work on
February 14, 2014.”
OWCP, on May 20, 2015, referred appellant to Dr. Willie E. Thompson, a Boardcertified orthopedic surgeon, for a second opinion examination. It requested that he address
whether she had residuals of her accepted conditions, the extent of any disability, and whether
she sustained additional conditions as a result of her work injury.
In a report dated June 19, 2015, Dr. Thompson reviewed the history of injury and
discussed appellant’s complaints of continued pain in her neck and back with periodic numbness
of the legs and arms. On examination he found a negative straight leg raise with no motor or
sensory deficits of the lumbar spine, no muscles spasms or tenderness of the cervical spine, full
strength of the upper extremity, and no loss of motion, effusion, or instability of the left knee.
Dr. Thompson noted that there were “no imaging studies available for review,” but noted that an
EMG showed findings “suggestive of a right L5 radiculopathy.” He diagnosed a sprain/strain of
the neck, back, and left knee. Dr. Thompson opined, “At this point in time there are no objective
residuals related to the injury of February 14, 2014. Examination of the cervical spine, lumbar
spine and left knee failed to reveal any evidence of objective pathology.” Dr. Thompson found
no evidence of disability and that appellant could resume her usual employment.
By letter dated July 20, 2015, OWCP requested that appellant’s treating physician,
Dr. Beatie, and Dr. Sofia Lam, a Board-certified anesthesiologist, review Dr. Thompson’s report
and provide any differing opinion regarding appellant’s injury-related condition and disability.
3

OWCP had previously accepted lumbosacral strain due to an October 5, 2004 injury, assigned File No.
xxxxxx349.

2

Dr. Beatie, on July 23, 2015, disagreed with Dr. Thompson’s opinion that appellant could
resume her usual employment. He related, “[Appellant] did not comment on her objective
findings of a disc herniation at C5-6 or the disc herniation at L4-5. In his impressions and
recommendations, these important [magnetic resonance imaging] (MRI) [scan] findings were not
discussed.”
In an August 18, 2015 report, Dr. Lam described her treatment of appellant for workrelated neck and back injuries. She diagnosed “cervical and lumbar/thoracic sprain and strain,
discogenic lumbar radiculopathy with the main focus in the right L4-5, S1 nerve root
distribution, lumbar facet syndrome and discogenic cervical radiculopathy with the main focus in
the right C5, C6 nerve root distribution.” Dr. Lam provided examination findings and discussed
her planned treatment of appellant by facet joint injection.
On September 9, 2015 OWCP advised appellant of its proposed termination of her wageloss compensation and medical benefits as the opinion of Dr. Thompson represented the weight
of the evidence and established that she had no further employment-related condition or
residuals.
Dr. Beatie, in a report dated October 1, 2015, noted that appellant had no pain in her
neck, arm, back, leg, or left knee before the February 14, 2014 employment injury. He related,
“The mechanism of injury is consistent with the cervical disc herniation with the radiculitis and
the lumbar disc herniation with the left L5 radiculopathy. The mechanism of injury is also
consistent with the left knee sprain and strain.” Dr. Beatie concluded that the diagnoses were
causally related to the February 14, 2014 employment injury.
On November 9, 2015 appellant submitted MRI scan studies of the cervical and lumbar
spine and left knee dated July 10, 2014 and the results of January 6, 2015 electrodiagnostic
testing to OWCP. The MRI scan of the cervical spine revealed a “[p]osterior annular tear and
subtle central disc herniation at C5-6 with minimal indentation upon the ventral subarachnoid
space.” The MRI scan study of the lumbar spine showed an L4-5 central disc herniation and
bulge with mild compression of the thecal sac. The MRI scan study of the left knee showed
patellofemoral arthritis and “marrow edema in the lateral femoral condyle which can be seen
with bone contusion.” The EMG and nerve conduction velocity study revealed findings
“suggestive of right L5 radiculopathy.”
By letter received November 9, 2015, appellant requested that OWCP expand acceptance
of her claim to include cervical and lumbar herniated discs with radiculopathy, noting that she
did not have an injury to her back and neck before the February 14, 2014 incident.
OWCP determined that a conflict arose between Dr. Thompson and Dr. Beatie regarding
appellant’s current condition and disability. It indicated that Dr. Beatie found additional
employment-related conditions, including cervical and lumbar disc herniations, and
patellofemoral arthritis. OWCP referred appellant to Dr. William H. Simon, a Board-certified
orthopedic surgeon, for an impartial medical examination. It requested that he address whether
she had residuals of her accepted employment injury and provide the relationship between any
diagnoses and the February 14, 2014 injury.

3

In a report dated December 9, 2015, Dr. Simon reviewed appellant’s history of injury and
her symptoms of neck pain, headaches, and low back pain. On examination, he found normal
range of motion of lumbar and cervical spine without tenderness. Dr. Simon further found
normal lower extremity range of motion with intact sensation. He reviewed the medical reports
of record and the results of diagnostic testing. Dr. Simon noted that OWCP had not accepted a
C5-6 cervical disc herniation, lumbar and cervical radiculopathy, an L4-5 disc herniation, and
patellofemoral arthritis due to the February 14, 2014 employment injury. He diagnosed cervical
degenerative disc disease and lumbar degenerative disc and joint disease by MRI scan study, and
left knee patellofemoral arthritis. Dr. Simon found no objective evidence of the accepted
conditions and noted that the only objective findings of disc abnormalities were the MRI scan
studies and the EMG finding of L5 radiculopathy, which were not accepted as work related. He
concurred with Dr. Thompson that appellant had “no objective residual of any of the accepted
injuries sustained on February 14, 2014, namely a strain and sprain of the cervical, thoracic, and
lumbar spines and a sprain and strain of the knee.” Dr. Simon advised that soft tissue injuries
resolved within weeks or months and opined that she did not require treatment for her work
injury after September 2014. He found no disability due to the work injury, but noted that
appellant had limitations due to preexisting disc disease of the cervical and lumbar spine.
OWCP, on January 25, 2015, notified appellant of its proposed termination of her wageloss compensation and medical benefits based on the opinion of Dr. Simon, the impartial medical
examiner.
In a February 4, 2016 progress report, Dr. Beatie related, “It is imperative that these
diagnoses [C5-6 and L4-5 disc herniations] be added as well as the radiculopathy at L4-5 and S1.
There is no reason to doubt these injuries did not occur at the time of [appellant’s] fall on
February 14, 2014. The mechanism of injury is consistent with these diagnoses.” Dr. Beatie
opined that appellant could continue working modified duty.
Counsel, by letter dated February 11, 2016, disagreed with the proposed termination and
requested claim expansion to include lumbar radiculopathy and herniated cervical and lumbar
discs.4 He maintained that Dr. Thompson had not reviewed the MRI scan studies or addressed
the positive EMG findings and thus his report was of diminished weight. Counsel argued that a
conflict did not exist regarding claim expansion at the time of OWCP’s referral of appellant to
Dr. Simon as Dr. Thompson had not addressed the issue. He further noted that Dr. Simon
merely noted that the left knee patellofemoral arthritis and lumbar and cervical herniations were
not accepted. Counsel questioned his diagnoses of preexisting degenerative disc disease given
appellant’s age and as it was not found on the MRI scans. He also asserted that Dr. Simon had
not provided rationale for his opinion or addressed whether preexisting conditions were
aggravated by the fall.
By decision dated March 10, 2016, OWCP terminated appellant’s wage-loss
compensation and authorization for medical benefits effective that date. It found that the opinion
4

On February 19, 2016 appellant acknowledged to OWCP that she had been involved in a minor motor vehicle
accident when her vehicle had been struck from behind on March 19, 2010. She was diagnosed at that time with
minor neck and back strain. Appellant did not lose time from work or have objective studies. She noted that she
had forgotten about the incident because it was “so minor.”

4

of Dr. Simon represented the weight of the evidence and established that she had no further
employment-related condition or residuals.
On March 21, 2016 counsel requested an oral hearing. In a duty status report dated
March 14, 2016, Dr. Gregory A. Nelson, an internist, diagnosed cervical and lumbar sprain and
listed work restriction. He checked a box marked “yes” indicating that the history provided by
appellant corresponded to that provided on the form, noting that she had fallen down stairs.
At the hearing, held on July 14, 2016, counsel reiterated that a conflict did not exist as
Dr. Thompson had not reviewed the imaging studies and thus had no basis for finding that
appellant had no objective evidence of a lumbar or cervical condition. He maintained that
Dr. Simon’s report constituted that of a second opinion examiner and that he did not address the
issue of claim expansion or provide rationale for his finding that she had a preexisting condition.
By decision dated September 7, 2016, an OWCP hearing representative affirmed the
March 10, 2016 decision. He found that a conflict existed regarding whether appellant’s
accepted diagnoses and whether her claim should be expanded. The hearing representative
found that Dr. Simon resolved the conflict by finding no objective evidence of a disc condition
on examination.
On appeal counsel contends that Dr. Thompson addressed only appellant’s accepted
conditions and thus his opinion did not create a conflict with Dr. Beatie regarding claim
expansion. He argues that Dr. Simon’s report constituted that of a second opinion examiner.
Counsel asserts that the physician concluded that the accepted sprains had resolved, but did not
address the issue of claim expansion, noting only that the additional conditions had not been
accepted. He also maintains that Dr. Simon failed to explain his diagnosis of degenerative disc
disease or why he found that it preexisted the work injury.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.5 It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.6
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.7
Further, the right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.8 To terminate authorization for medical treatment,

5

Elaine Sneed, 56 ECAB 373 (2005).

6

Fred Reese, 56 ECAB 568 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

7

Gewin C. Hawkins, 52 ECAB 242 (2001).

8

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

5

OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.9
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.10 The implementing regulations states that, if
a conflict exists between the medical opinion of the employee’s physician and the medical
opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint
a third physician to make an examination. This is called a referee examination and OWCP will
select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.11 In situations where there exist opposing medical reports of virtually equal
weight and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.12
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained neck strain, thoracic and lumbar sprains, and left
knee and leg sprains due to a February 14, 2014 employment injury. It paid her compensation
for total disability from April 2 to October 6, 2014, when she returned to full-time limited-duty
work. As appellant was not receiving compensation for total disability at the time of OWCP’s
termination, it improperly characterized the decision as a termination of wage-loss
compensation.13 The issue is whether she had residuals from her work injury such that she
required further medical treatment.
OWCP properly determined that a conflict of medical opinion existed between
Dr. Beatie, an attending physician who found that appellant had continued residuals of her
cervical, thoracic, lumbar, and left knee sprains, and Dr. Thompson, a referral physician who
found that she had no objective findings of the accepted employment injuries. It referred her to
Dr. Simon for an impartial medical examination.
Where there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.14 The Board finds that the opinion of Dr. Simon, a
Board-certified orthopedic surgeon selected to resolve the conflict in opinion, is well rationalized
9

Id.

10

5 U.S.C. § 8123(a).

11

20 C.F.R. § 10.321.

12

R.C., 58 ECAB 238 (2006); Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

13

See O.L., Docket No. 12-1607 (issued January 17, 2013), n. 3; G.U., Docket No. 12-1725 (issued March 14,
2013); L.E., Docket No. 09-1855 (issued July 2, 2010).
14

See J.M., 58 ECAB 478 (2007); Darlene R. Kennedy, 57 ECAB 414 (2006).

6

and based on a proper factual and medical history. Dr. Simon accurately summarized the
relevant medical evidence, provided detailed findings on examination, and reached conclusions
about appellant’s condition which comported with his findings.15 In a report dated December 9,
2015, he reviewed the medical evidence of record, including the results of diagnostic studies. On
examination, Dr. Simon found no objective evidence of the accepted sprains due to the
February 14, 2014 employment injury. He provided rationale for his opinion by explaining that
appellant’s soft tissue injuries had resolved by September 2014 and that she required no further
treatment after that date. As Dr. Simon’s report is detailed, well rationalized and based on a
proper factual background, his opinion is entitled to the special weight accorded an impartial
medical examiner.16 OWCP thus met its proof to terminate appellant’s medical benefits for the
accepted conditions of cervical, thoracic, lumbar, and left knee sprains.
The remaining evidence submitted prior to OWCP’s termination is insufficient to support
that appellant had further residuals of her accepted work injury. On February 4, 2016 Dr. Beatie
advised that her claim should be expanded to include additional conditions. He did not,
however, find that appellant required additional treatment due to her accepted lumbar, thoracic,
cervical, and left knee sprain. Additionally, Dr. Beatie was on one side of the conflict resolved
by Dr. Simon. A medical report from a physician on one side of a conflict resolved by an
impartial medical examiner is generally insufficient to overcome the weight accorded the report
of an impartial medical examiner or create a new conflict.17
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s authorization for medical
benefits, appellant has the burden of proof to establish continuing employment-related residuals
after that date due to her accepted employment injury. Appellant must establish by the weight of
the reliable, probative, and substantial evidence that she had residuals of her employment injury
which continued after the termination of benefits.18
ANALYSIS -- ISSUE 2
Dr. Nelson, in a duty status report dated March 14, 2016, diagnosed a cervical and
lumbar sprain condition and listed work restrictions. He checked a box marked “yes” indicating
that the history provided by appellant corresponded to that provided on the form (i.e., that she
had fallen down the steps). The Board has held, however, that an opinion on causal relationship
which consists only of a physician checking a box marked “yes” to a medical form question on
whether the claimant’s condition was related to the history given is of little probative value.

15

See Manuel Gill, 52 ECAB 282 (2001).

16

See Katheryn E. Demarsh, 56 ECAB 677 (2005).

17

Jaja K. Asaramo, 55 ECAB 200 (2004); Michael Hughes, 52 ECAB 387 (2001).

18

See M.C., Docket No. 16-0724 (issued October 7, 2016); C.B., Docket No. 16-0571 (issued October 4, 2016).

7

Without any explanation or rationale for the conclusion reached, such report is insufficient to
establish causal relationship.19
Regarding OWCP’s termination of medical benefits, appellant may submit new evidence
or argument with a written request for reconsideration to OWCP within one year of this merit
decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.20 To establish causal relationship between the
condition, as well as any attendant disability claimed and the employment event or incident, the
employee must submit rationalized medical opinion evidence based on a complete factual and
medical background, supporting such a causal relationship.21 The opinion of the physician must
be based on a complete factual and medical background of the claimant,22 must be one of
reasonable medical certainty23 explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.24
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the responsibility to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence. It has the obligation to see that
justice is done.26 Accordingly, once OWCP undertakes to develop the medical evidence further,
it has the responsibility to do so in the proper manner.27
25

ANALYSIS -- ISSUE 3
The Board finds that the case is not in posture for decision regarding whether appellant
sustained additional conditions due to her February 14, 2014 employment injury. On June 4,
2015 Dr. Beatie diagnosed, in addition to the accepted sprains, a cervical disc herniation at C5-6,
an L4-5 disc herniation, right L5 radiculopathy, and patellofemoral arthritis of the left knee. He
19

Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box marked “yes” in a form report, without
additional explanation or rationale, is insufficient to establish causal relationship).
20

See C.V., Docket No. 14-1940 (issued May 26, 2015); V.B., Docket No. 12-0599 (issued October 2, 2012).

21

See P.A., Docket No. 09-0319 (issued November 23, 2009); Jennifer Atkerson, 55 ECAB 317 (2004).

22

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

23

John W. Montoya, 54 ECAB 306 (2003).

24

Judy C. Rogers, 54 ECAB 693 (2003).

25

Vanessa Young, 55 ECAB 575 (2004).

26

Richard E. Simpson, 55 ECAB 490 (2004).

27

Melvin James, 55 ECAB 406 (2004).

8

attributed the diagnosed conditions to the work injury on February 14, 2014. In a report dated
October 1, 2015, Dr. Beatie advised that the cervical and lumbar disc herniations were consistent
with the mechanism of injury.
OWCP referred appellant to Dr. Thompson for a second opinion examination. It
requested that the physician address whether she had any additional conditions due to her
February 14, 2014 employment injury. On June 19, 2015 Dr. Thompson indicated that he had no
imaging studies to review, but an EMG showed findings consistent with radiculopathy at L5 on
the right. He found no objective findings of cervical, lumbar, or knee pathology, but did not
review the imaging studies or specifically address whether appellant’s claim should be expanded
to include additional conditions.
OWCP referred appellant to Dr. Simon after finding a conflict existed regarding whether
she had residuals of her accepted employment injury. It requested that he explain the
relationship between any diagnosed conditions and the February 14, 2014 work injury.
As Dr. Thompson had not addressed the issue of claim expansion, there existed no
conflict in opinion between appellant’s attending physician, Dr. Beatie, and OWCP’s referral
physician, Dr. Thompson, regarding whether she sustained herniated cervical and lumbar discs
and left knee patellofemoral arthritis due to her February 14, 2014 employment injury.
Dr. Simon’s opinion, consequently, on the issue of claim expansion was that of an OWCP
referral physician rather than an impartial medical examiner.
In his December 9, 2015 report, Dr. Simon noted that OWCP had not accepted disc
herniations at C5-6 and L4-5, cervical and lumbar radiculopathy, or patellofemoral arthritis as
work related. He diagnosed cervical and lumbar degenerative disc disease by MRI scan and
patellofemoral arthritis of the left knee. Dr. Simon indicated that the MRI scan studies showed
abnormalities and the EMG study showed L5 radiculopathy, but again noted that these
conditions were not accepted as work related. He found that appellant had limitations due to
preexisting cervical and lumbar disc disease. Dr. Simon, however, did not specifically address
whether she had sustained herniations, radiculopathy, patellofemoral arthritis, or any aggravation
of a preexisting condition due to her February 14, 2014 employment injury.
As noted, once OWCP undertakes to develop the medical evidence further, it has the
responsibility to do in a manner that will resolve the relevant issues in the case.28 Accordingly,
the Board finds that the case must be remanded to OWCP for further development. On remand,
OWCP should request that Dr. Simon provide a supplemental opinion clarifying whether
appellant sustained any additional conditions caused or aggravated by the February 14, 2014
employment injury. Following this and any other development deemed necessary, OWCP shall
issue an appropriate decision.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s medical benefits, effective
March 10, 2016, as she had no further residuals of her February 14, 2014 work injury. The
28

See V.B., supra note 20; Id.

9

Board further finds that she had not established that she had residuals of her accepted
employment injury after February 14, 2014. The Board further finds that the case is not in
posture for decision regarding whether appellant’s claim should be expanded to include
additional conditions resulting from the February 14, 2014 work injury.
ORDER
IT IS HEREBY ORDERED THAT the September 7, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is
remanded for further proceedings consistent with this opinion of the Board.
Issued: April 25, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

